181 F.2d 599
50-1 USTC  P 9291
WARNER COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10085.
United States Court of Appeals Third Circuit.
Argued March 23, 1950.Decided April 27, 1950.

Scott P. Crampton, Washington, D.C.  (Geo. E. H. Goodner, Washington, D.C., on the brief), for petitioner.
Morton K. Rothschild, Washington, D.C.  (Theron Lamar Caudle, Assistant Attorney General, Ellis N. Slack, Robert N. Anderson, Special Assistants to Attorney General, on the brief), for respondent.
Before BIGGS, Chief Judge, and MARIS and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
We have given careful consideration to the four questions presented by the taxpayer's petition to review the decision of the Tax Court in this case.  We think that the Tax Court's decision was right with respect to each of these questions for the reasons fully and satisfactorily set forth in the opinion of that court filed by Judge Leech.  11 T.C. 419.


2
The decision of the Tax Court will accordingly be affirmed.